Mr. President, it is my great pleasure to congratulate you on your election as President of this Assembly session. This has been a great year for you. You have already demonstrated your presidential capacity in five sessions of the Third United Nations Conference on the Law of the Sea, and at two of them this year. At the same time your country has been the host for a summit meeting of the non-aligned countries in Colombo.1 Your election as President not only ensures that this session will run with unusual punctuality and efficiency, but also reflects honor on Sri Lanka and on the Asian countries which showed their wisdom in selecting you for this high post.
31.	I offer my warm felicitations to our Secretary-General and his staff on their untiring efforts in the interests of all mankind.
32.	New Zealand, as a fellow member of the Common-wealth, gives a special welcome to Seychelles as the newest Member of the United Nations. In accordance with the principle of universality, New Zealand will support the admission of the Socialist Republic of Viet Nam when it comes before this Assembly.
33.	The General Assembly is the great key forum for the discussion of world issues, and the attendance of so many distinguished political figures at this session proves this.
34.	Some might think that New Zealand is not well placed to be much more than an onlooker in such a discussion. We are tucked away at the south end of the world. We are small; we are isolated; we are rather out of the way. But I assure you that any such assumption would be wrong. In spite of our geographical position, we are very much a part of the world. We depend for our livelihood, as much as any other country in the world, on our overseas trade.
35.	When things go wrong with other parts of the world, particularly in the economic sphere, we feel the effects and we feel them heavily and badly. As a result of the recent international recession our economic fortunes have suffered a significant downturn. We are still struggling to put things right, and I am not being pessimistic when I say that we still have a long way to go. Times are difficult for New Zealand. Unemployment has increased, and belts have had to be tightened. All this has inevitably placed strains on our society.
36.	But although we are going through a lean time I have no apprehension about our future. This is because our society is fundamentally strong, and it is strong because it is fundamentally just.
37.	We are multiracial society. We are British, we are Maori, we are Polynesian, we are Chinese, we are Danish, Yugoslav, Indian, Dutch and of many other nationalities. Some might see this cultural diversity as a liability or as a source of friction. We do not. It is a strength. We believe that our society is more mature, more accommodating and richer because we have learned and are still learning to get along together. I will not pretend that stresses do not occasionally arise. The movement in recent years of large numbers of our Maori people to the cities and the immigration of other Polynesians from the Pacific Islands have created problems of adjustment that did not formerly exist. The change from a traditional community life in comparatively isolated rural or island areas to a somewhat frustrating and perplexing one in what may seem to many to be an uncaring city is never easy.
38.	I would claim, however, that the change is perhaps easier to make in New Zealand than in many other places throughout the world, and I believe that is because we have a stronger egalitarian tradition and because we believe that human rights are not the preserve of any one group. Divisions of class, status or cultural background are of less significance than they are perhaps anywhere else in the world. I know that is a bold statement to make, but I believe it to be true. To put it into our colloquial terms, we believe in giving the other chap & "fair go", and it does not matter whether the other chap is a Maori, a Samoan, an Indian, a European, or whatever. We all share the same rights and the same responsibilities.
39.	And this approach is well reflected throughout our history. Representatives might be interested to know that our indigenous people, the Maori, were granted the democratic right of universal suffrage -the "one man, one vote" that we hear so much of today-in 1867: over a hundred years ago. At that time the rest of the New Zealand community still had to have property qualifications in order to vote. The most reliable test of racial harmony is often claimed to lie in the rate of intermarriage between different groups. In New Zealand the rate of intermarriage is so high that it has been estimated that within a generation or two every New Zealander of British or European stock will have at least one close relative of Maori or Polynesian extraction.
40.	As New Zealanders, we have thus come to see clearly that our separate destiny as a nation lies in building upon the heritage of our two main cultures-that of the Polynesian and that of what we call the Pakeha, or European. What we are striving to do is to leave to our children and their children the inheritance of the best of what is to be found in the traditional values of our different cultures.
41.	This has necessarily meant coming to terms with New Zealand's geographical position. As I mentioned earlier, we are located in the far South Pacific, and so New Zealanders of all races have developed a sense of belonging to the Pacific. It is not for us an area that we look on from a long distance and with detachment, as it will be looked on by most people of the world. It is our region.
42.	Our acceptance of this identify has been accelerated by the emergence of new island nations in our neighborhood, and when I talk of "neighborhood" it is pretty vast: I am talking of an area of 2,000 to 4,000 miles wide. It has been fostered, too, by the experience we have had in administering our former Territories, the Cook Islands and Niue. The United Nations was closely associated with the process by which those Territories came to self-government, and New Zealand assisted and welcomed that association.
43.	We were pleased, earlier this year, that a Visiting Mission from the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples was able to go to our remaining island Territory, which used to be called the Tokelau Islands, but is from now on to be known simply as Tokelau, to discuss its future. The Mission has since submitted its report [A/31/ 23/Rev.l, chap. XVII, annex]. We in New Zealand are giving most serious consideration to what the report has to say and, of course, particularly to its recommendations. Tokelau comprises an isolated, tiny and thinly settled group of islands. My Government will cp-operate fully with the United Nations in finding ways to meet the expressed wishes of the Tokelau people regarding their future.
44.	The process of political change is at work, not only in New Zealand's corner of the Pacific, but in other parts as well. The South Pacific has sometimes been called a quiet backwater. I doubt that that has ever really been true, and certainly in my long experience the South Pacific has always been a busy place; there is always something going on and some changes taking place.
45.	Yet I also believe it is true that the South Pacific is indeed entering upon a new era: new forms of political co-operation are evolving, notably the South Pacific Forum, in which the heads of government of the independent nations of the South Pacific meet at least once each year, with committees in between times. I had the very great privilege of presiding over the first Forum, which was held in New Zealand in 1971. There is a growing sense of collective interest evident in the work of that Forum. Perhaps the best example of this is the concerted approach its members have adopted towards those aspects of the negotiations on the law of the sea which have very great implications for all those who live in our region.
46.	New leaders have emerged and are emerging. They have new ideas and they are determined to give expression to the expectations of their people. This is a good thing, something to be encouraged. Because of the kinship link New Zealand has with the Pacific people, we are that much more aware of their aspirations for advancement and their aspirations for higher living standards. We are also aware- keenly aware-of the expectations that New Zealand and Australia inspire because we are of the relatively more affluent members of the Pacific family.
47.	My Government is committed to assisting the island countries of the Pacific, and this year a greater share than ever before of New Zealand's aid program is going into the South Pacific countries. A special effort is being made to promote employment opportunities in those countries. We will, however, continue to leave it to those countries themselves to decide their own priorities and the direction in which they wish to go in building towards self- sufficiency.
48.	We are doing all that we can to help. We look also to the United Nations and the specialized agencies to continue their good work in our region. The United Nations Development Program [UNDP], we know, faces a grave resources problem. It has, however, made a valuable contribution to the South Pacific in recent years, and this is an opportunity for me to reinforce the previous representations that the New Zealand Government has made, that the UNDP should maintain its support for the important key projects it has been involved in in the region.
49.	There has recently been a quickening of outside interest in this region. To the extent that it reflects a genuine concern to promote the well-being of the developing countries of the South Pacific, it will be welcome.
50.	Having a special interest in the South Pacific does not mean that we take a parochial view of world economic problems. The same egalitarian tradition which I mentioned earlier, the same concern for the basic human rights, leads us to attach great urgency to early progress in restructuring the world's economic and trading system along more equitable lines. We share Secretary-General Waldheim's own blunt assessment when he said: "A world economically divided could not and would not be politically stable."
51.	As a country heavily dependent on the export of a narrow range of agricultural commodities, New Zealand knows at first hand the difficulties and uncertainties faced by developing countries whose economic progress is dependent upon a stable and remunerative trade in commodities, mainly primary commodities. I have mentioned our own problems arising from the international recession. But we realize fully that many developing countries were hit even harder than we were, and that for them export earnings have shrunk to a level at which their development efforts have been crippled. We believe that improved commodity training arrangements are an essential ingredient of any new international economic order worthy of that name.
52.	Again, as a net importer of investment capital and technology, New Zealand has a special appreciation of the requirement for better and more equitable international arrangements in those two areas. My Government also believes that the daunting debt-servicing problems currently faced by the poorer developing countries demand immediate attention, and in the future the question of the terms of development assistance generally must receive continuing international consideration in a multilateral context.
53.	There has been some progress since the encouraging conclusion of last year's seventh special session of the General Assembly. The Conference on International Economic Co-operation in Paris and other important meetings, both within and outside the United Nations system, have provided an important element of continuity in the global consultations. The number and the intensity of these meetings reflects a growing recognition of the interrelated nature of our problems and the urgency with which we must tackle them.
54.	The fourth session of the United Nations Conference on Trade and Development [UNCTAD] succeeded in establishing a framework and a time seals for consideration of the key question of the international commodity trade. It cleared the way, at least, for a more detailed analysis of the specific issues involved. These are welcome developments, although less progress was made in other key areas. But in the new climate, consideration of these issues will not be allowed to lapse; the debate is, fortunately, now a continuing one.
55.	International efforts are focused on many different problems-food production, human settlements, the commodities trade, the transfer of science and technology, the flow of development assistance and investment capital, and the restructuring of the United Nations system itself to make it more responsive to the current needs of the world community. In all these efforts New Zealand is committed to full and constructive participation.
56.	One of this Organization's real achievements in its 30-year history has been in the elaboration of standards for basic human rights. We know, however, that despite those standards and despite all the efforts made by men of good will, people in many parts of the world are still being denied their basic human rights. We know, too, that nowhere is the denial as blatant as it is in the countries of southern Africa. The refusal of those who rule South Africa, Namibia and Rhodesia to accept the principle of human equality has caused acute tensions and has brought the situation in the area to a critical stage. Watching the developments of the last few months, we in New Zealand, like people I know in other countries, have had the feeling that we may be seeing the beginning of a maelstrom of violence.
57.	For Rhodesia, time is rapidly running out. Until recently the Smith regime seemed determined to make no concessions to the demand for early majority rule. It has seemed more and more likely that that objective would be achieved only by armed force, with much bloodshed. My Government is, therefore, very encouraged by the decision of Mr. Ian Smith and his colleagues, belated though it may be, to accept majority rule within two years. So the way is now open for negotiations on the detailed arrangements for the transfer of power, and we in New Zealand earnestly hope that, through British good offices, these can soon begin and that they will be successful.
58.	When the Security Council imposed mandatory sanctions on Rhodesia in 1968,  the Government of which I was then head immediately put them into effect in New Zealand. Since then, successive Governments have applied the sanctions consistently and rigorously. After Mozambique had announce d its decision to apply sanctions, and in view of the consequent loss to it, my Government agreed to contribute to the programs of assistance to that country launched by the Commonwealth Secretary-General and the Secretary-General of the United Nations. Although New Zealand is not directly involved, we are prepared to play our part in any international effort to end the bloodshed and to help die people of Rhodesia to achieve a just multiracial society.
59.	Namibia, too, seems dangerously close to the brink of conflict. We in New Zealand believe that South Africa was wrong to go on occupying Namibia after its Mandate was withdrawn, and we have said so consistently. South Africa was even more wrong to try to impose its own policy of apartheid on the people of Namibia. We welcome South Africa's recent acceptance of the goal of independence for Namibia. But independence is meaningless unless it is genuinely based on self-determination. And the refusal of the South African Government to deal with the South West Africa People's Organization [SWAPO] has created a justifiable and reasonable doubt in the minds of African and other countries whether the act of self-determination envisaged by that Government will be fully genuine.
60.	As Namibia was once a League of Nations Mandate, this Organization has a special responsibility towards it: its responsibility is to see that all the people of Namibia are given the opportunity to decide freely for themselves what the future of their country should be. It is essential, therefore, that the United Nations should be given the opportunity and the means to supervise free elections in Namibia and to approve any new constitution for that country.
61.	Much is at stake in Rhodesia and in Namibia, but in the longer term the greatest potential for disaster is in South Africa itself. I think this is obvious to all men. South Africa is not in any means the only country in the world where human rights are consistently violated, and we all know this. But it is the only country where racial discrimination is the basis of the whole social, economic and political system. Our own experience in New Zealand has taught us that racial harmony is essential to the well-being of a multiracial society. The Prime Minister of New Zealand, Mr: MuldOon, said in a speech about a month ago:
"The New Zealand Government's attitude to apartheid is very clear: we believe it is wrong and we want to see it ended. It should now be plain even to South Africans that apartheid will not work. Based as it is on racial discrimination, it is an unjust and inhuman system. It can be maintained only by the ruthless use of force, and it cannot be maintained that way indefinitely."
62.	The rioting that has been going on around South African cities for over three months now began as a spontaneous explosion of black anger. By ruthless repression, the South African authorities have managed to confine it largely to the black townships. They have not been able to stop it. The outside .world can see that they are in a blind alley. Only a fundamental change of direction can prevent an inevitable escalation of the hatred, violence and bloodshed.
63.	Setting up what are called "homelands", or "bantustans", for. the African people of South Africa will not solve the problem. The black and colored people of South Africa cannot accept being deprived of citizenship in their own country-the country of their birth and the country they have helped to develop. They must be accepted as citizens of South Africa, entitled to a fair share in South Africa's resources. We note that many countries including in particular Britain and the other members of the European Community, have made it clear that they are unable to extend recognition to the Transkei and other homelands as sovereign, independent States:
64.	New Zealand's position is the same. Indeed, I recall that in 1971 New Zealand voted for the resolution adopted by the Assembly condemning the establishment of the bantustans [resolution 2775 E (XXVI)]. Then, as now, a National Party Government was in office in New Zealand. In 1975 New Zealand also supported the Assembly resolution calling upon Governments not to recognize any of the bantustans [resolution 3411D (XXX)]. That action was taken by a Labor Government, but it was in accordance with the policy that the previous Government had initiated. There is a consistent line of policy in New Zealand on this question.
65.	We note with regret that, 31 years after the United Nations Charter was signed, threats to the peace continue to exist in many parts of the world: notably in the Korean peninsula and in the Middle East. Good sense has prevailed here, and we are not going to have another sterile confrontation over Korea at this session, but the fact remains that the border between North and South Korea remains in a state of continuous tension and that talks between the two Governments have reached an apparent stalemate. As a result, Korea remains divided and outside the United Nations.
66.	We feel deeply for the people of Lebanon in the tragic situation in which they find themselves, a situation not of their own choice or of their own making. We are equally concerned at the lack of progress towards a solution of the Cyprus problem, despite the tireless efforts of the Secretary-General and others. Again, it is the people of Cyprus who are the innocent victims. We can only join with others in saying that what is needed is simply the implementation of previous Assembly resolutions: the withdrawal of foreign troops, the repatriation of refugees and the resumption of negotiations between the two sides. New Zealand strongly supports this line of action.
67.	This has been an active year in the field of international law-making, although it has not been as productive as most of us would have wished.
68.	New Zealand attaches the greatest importance to the achievement of a new convention on the law of the sea. When you think of that vast area of ocean around us and around the Polynesian islands with which we are so closely associated, you will realize how keenly we are interested in this question. We have, therefore, shared the widespread sense of frustration at the lack of progress during the last session of the Conference on the Law of the Sea on the main issues which are delaying general agreement. We remain committed to the goal of a universally supported treaty on this vital subject. We believe that rapid progress towards this goal is now absolutely essential if the
Conference is not to lose the great chance it has to secure an equitable and stable regime for the world's oceans. In the absence of such progress, New Zealand, like many other States, will inevitably shorten its focus and concentrate on consultations and arrangements within its own region.
69.	I shall turn now to one aspect only of a subject which perhaps overrides all others in its global implications: the question of disarmament.
70.	The aspect that has especially worried New Zealanders is the question of nuclear weapons testing and proliferation. We know that to put an end to the testing of nuclear weapons is not, in itself, a disarmament measure, but we believe that it is an important confidence-building step, an essential preliminary to nuclear disarmament.
71.	It is a great relief to us in New Zealand that the testing of nuclear weapons in the atmosphere in our part of the world has stopped during the past 12 months. We regret that it continues elsewhere. As recently as yesterday, we have had news of substantial radioactive fall-out right here on our doorstep from a nuclear explosion many thousands of miles away. What the safety level for such fall-out is no one can be sure, but it is obviously desirable that any increase in existing levels should be avoided.
72.	However, that in itself is not enough. Only a comprehensive test-ban treaty, ending weapons testing in all environments and not only in the atmosphere, can be counted as a genuine first step on the road towards nuclear disarmament. One of the main stumbling-blocks to the conclusion of such a treaty has been the question of on-site inspection. We think it is very encouraging that, in a document recently circulated [see A/311232], the Soviet Union has now indicated willingness to consider a com-promise on this issue. The language of the Soviet note is, however, not altogether clear. It is important, we feel, that on-site inspection should not depend entirely on the consent of the State in question.
73.	Another stumbling-block in the way of a comprehensive test-ban agreement has been the unwillingness of certain nuclear Powers to take part in the negotiations. It is our hope that they will take heed cf the increasing concern of world public opinion about the ever increasing growth and proliferation of nuclear weapons and that they will adopt a more co-operative approach.
74.	In this connexion, I stress the need for the utmost control over the exportation of sensitive nuclear facilities and I am thinking particularly of processing plants. Things are bad and dangerous enough now, but they could get very much worse, and even over the short period. The suppliers of nuclear fuel and material have a responsibility not only to themselves but also to the rest of the world to ensure that their commercial activities do not facilitate nuclear weapons proliferation. Profits will be of little value in a nuclear holocaust.
75.	I have touched on several aspects of what I might call a general human rights theme: I have discussed human rights in New Zealand, economic rights in the South Pacific and the developing world generally; I have discussed human rights in southern Africa, and, in relation to disarmament, what I might call the human right to survive. I should like to conclude by referring to one further aspect of the human rights theme, and that concerns the question of international terrorism. I agree absolutely with the comment of the Secretary-General in the introduction to his annual report to the Assembly on the work of the Organization that the time has come for a new and determined approach by the international community to this growing and worrying problem [see A/31/l/Add. l, sect. V]. No one can deny that the increasing frequency and scope of acts of terrorism pose a serious threat to the integrity of the whole human society as we know it. My Government therefore welcomes the initiative taken by the Government of the Federal Republic of Germany on the elaboration of a convention on the taking of hostages and we hope that the Assembly will be prepared to examine it in a positive spirit [A/31/242].
76.	Surely it is not too much to hope that, when this Assembly ends, its work may be marked down as a positive contribution towards strengthening economic, social and political rights, especially of all poor and oppressed peoples everywhere, and to the freeing of all mankind from the fear of nuclear destruction.
